Citation Nr: 1242047	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral hands and feet. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran had requested to testify at a hearing before the Board in his August 2011 substantive appeal (VA Form 9), but subsequently withdrew his request in a September 2011 letter.  Accordingly, the Board may proceed with appellate review.  


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral hands and feet did not manifest during active military service or for many years after discharge, and has not been shown to be caused or aggravated by a disease, injury, or event during active service, to include his presumed exposure to herbicides. 


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral hands and feet was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a September 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, a VA examination has not been provided, and the Board finds that one is not necessary in order to render a decision on this claim.  As will be explained in more detail below, the competent and credible evidence shows that the Veteran's peripheral neuropathy did not manifest until several decades after service, and there is no competent evidence of record indicating that it may be related to a disease, injury, or event in service, to include his presumed exposure to herbicides.  Accordingly, the Board finds that the McLendon elements are not satisfied, and therefore a VA examination is not warranted.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II. Analysis

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the bilateral hands and feet, to include as a result of exposure to herbicides such as Agent Orange during active service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  

Here, the Veteran's service personnel records show that he served in Vietnam during the applicable time frame.  Therefore he is presumed to have been exposed to herbicides such as Agent Orange during active service.  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure are AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non- Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

Even if the Veteran is unable to establish service connection for peripheral neuropathy of the hands and feet on a presumptive basis due to herbicide exposure, he may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that presumptive service connection for peripheral neuropathy based on the Veteran's presumed herbicide exposure during active service is not warranted.  As will be discussed in more detail below, the competent and credible evidence of record shows that his peripheral neuropathy, which was diagnosed as idiopathic neuropathy in an October 2008 private treatment record, did not manifest until decades after he separated from service.  There is no evidence showing that he had acute or subacute neuropathy which appeared within weeks to months of exposure to an herbicide agent and resolved within two years of the date of onset.  See id.  Apart from acute and subacute peripheral neuropathy, as defined in section 3.309(e), peripheral neuropathy is not a disease eligible for presumptive service connection due to herbicide exposure under section 3.309(e).  Accordingly, service connection for the Veteran's peripheral neuropathy of the bilateral hands and feet is not warranted on a presumptive basis under section 3.309(e).  

Further, the Board finds that the competent evidence of record does not support a relationship between exposure to herbicides such as Agent Orange and the development of chronic peripheral neuropathy.  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 -47,928 (Aug. 10, 2012).  In regard to the current claim, the latest update determined that there was inadequate or insufficient evidence to determine an association between herbicide exposure and chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  77 Fed. Reg. 47,927.  Thus, the Secretary has determined that there is not a positive association between herbicide exposure and delayed onset or chronic peripheral neuropathy (as opposed to early-onset or acute and subacute peripheral neuropathy, as discussed above).  Id.

The Board has considered an October 2008 private treatment record in which the Veteran's private treating physician, Dr. I.A., observed that "toxin exposure can be a cause of peripheral neuropathies," and that the Veteran's exposure to Agent Orange needed "to be a consideration in a differential diagnosis."  This opinion does not state that exposure to herbicides such as Agent Orange can cause peripheral neuropathy.  Rather, it states that exposure to toxins can cause peripheral neuropathy, and that exposure to Agent Orange as a toxin therefore would need to be considered as a possible factor in the development of peripheral neuropathy.  Clearly, the Veteran's physician did not know or state whether Agent Orange is in fact among the types of toxins which can cause or aggravate peripheral neuropathy.  Moreover, the physician did not provide any rationale or cite to any data in support of this statement.  As such, the Board finds the Secretary's determination that there is no association between herbicide exposure and chronic peripheral neuropathy, which is supported by the confirmed integrity of the NAS findings specific to Agent Orange based on scientific studies conducted for the purpose of making this determination, to be substantially more probative than the generalized and unsupported statement by Dr. I.A. in the October 2008 private treatment record. 

The Board acknowledges the Veteran's contention that his peripheral neuropathy was caused or aggravated by exposure to herbicides such as Agent Orange during active service.  However, the Board finds that such a determination is too medically and scientifically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The Veteran, as a lay person, has not been shown to have the necessary training or expertise, and has not cited to or submitted any scientific or medical studies which might support his contention.  Therefore, the Board finds that his lay contention does not constitute competent evidence supporting his claim, and is outweighed by the Secretary's Notice discussed above, which found against an association between herbicide exposure and chronic peripheral neuropathy based on NAS's review of specific scientific studies conducted for the purpose of determining whether such a relationship exists.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

The Veteran essentially argues that his peripheral neuropathy manifested during active service and has been present ever since that time.  Specifically, he indicated in his September 2008 application for service connection that his peripheral neuropathy manifested in 1970.  In his August 2011 VA Form 9, he stated that he had experienced tingling and numbness in his feet "since Vietnam."

The Veteran is competent to report subjective symptoms such as tingling and numbness of his hands and feet, and to state that these symptoms have been present ever since active service.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711.  The Board may also weigh the absence of contemporaneous records when assessing the credibility of lay evidence, although the absence of contemporaneous records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record . . . . [However], the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

Unfortunately, in this case the Board does not find it credible that the Veteran's peripheral neuropathy has been present ever since active service.  In this regard, the service treatment records do not show diagnoses, treatment, or complaints of peripheral neuropathy or symptoms such as tingling or numbness, and the February 1970 separation examination reflects that the Veteran's upper extremities, lower extremities, and feet were found to be normal on examination.  It seems unlikely that peripheral neuropathy would not be mentioned in the service treatment records, which reflect treatment for a number of medical conditions, if it had been present.  

With regard to the post-service evidence, although the Veteran was sent a September 2008 VCAA notice letter asking him to submit or identify medical evidence showing the "earliest symptoms" of peripheral neuropathy, the earliest medical record he identified is an April 2006 private treatment record which reflects that the Veteran was seen for "evaluation of numbness in his hands and feet."  This record states that the Veteran's medical history was reviewed, but does not reference an earlier onset of symptoms.  Indeed, a battery of studies was conducted at this time to determine the nature and etiology of the Veteran's neuropathy, including an EMG, on the basis of which peripheral neuropathy was diagnosed, as well as MRI studies of the cervical spine, lumbar spine, and brain.  In this context, it seems most likely that the Veteran first sought medical treatment for his peripheral neuropathy in 2006, especially as there was no allusion to earlier studies.  

Significantly, an October 2008 private treatment record states that the Veteran's numbness and tingling of the bilateral hands and feet had been present "for several years but [were] progressively getting worse."  This language strongly suggests that the Veteran did not report that his peripheral neuropathy had been present for decades, as would be the case had it been present ever since active service, but rather that it had been present for "several years," which indicates a much shorter time period.  

Based on the foregoing evidence, the Board finds that the Veteran's statements are not only unaccompanied by contemporaneous evidence, but are inconsistent with more probative evidence of record in the form of contemporaneous evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Specifically, they are inconsistent with his service treatment records, which are negative for peripheral neuropathy and show that his upper and lower extremities and feet were found to be normal at separation.  His statements are also inconsistent with his post-service treatment records, which indicate that the Veteran first sought treatment for peripheral neuropathy in 2006 and state that his symptoms had been present for "several years," suggesting a time period much shorter than several decades.  These records make no mention of the Veteran's service or reflect an earlier onset date.  The inconsistency between these records and the Veteran's statements indicates that the latter are not credible.  See also Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Along with the inconsistencies outlined above, the Board finds that other factors affecting the Veteran's credibility include the fact that he did not submit a claim for service connection for peripheral neuropathy until September 2008, and the fact that there is an absence of any evidence supporting an earlier onset of peripheral neuropathy.  See Cartright, 2 Vet. App. at 25; Buchanan, 451 F.3d at 1337.  Importantly, there is no evidence of record supporting the credibility of the Veteran's statements to offset these negative factors. 

Thus, based on the totality of the factors having a negative bearing on the credibility of the statements at issue, the Board finds that the Veteran's assertion that his peripheral neuropathy has been present ever since active service or Vietnam is not credible.  As such, it is entitled to little or no weight, and is outweighed by more probative evidence showing that his peripheral neuropathy did not manifest until 2006.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The evidence of record does not otherwise support a relationship to service.  In particular, the long period of time between the Veteran's period of active service, from which he separated in February 1970, and the onset of peripheral neuropathy several decades later around 2006, weighs against a finding that it was caused or aggravated by active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  As discussed above, the Board has found that the Veteran's peripheral neuropathy is not related to herbicide exposure during active service, and that there is no credible evidence of a continuity of symptoms after service.  The Veteran has not submitted any other evidence or argument supporting a relationship between his period of active service and the later onset of peripheral neuropathy.  As such, service connection on a direct basis is not established.  See Shedden, 381 F.3d at 1166-67; see also 38 C.F.R. § 3.303. 

Service connection is also not warranted on a presumptive basis for peripheral neuropathy as an organic disease of the nervous system, as the Board finds that it did not manifest within one year of active service.  See 38 C.F.R. §§ 3.307, 3.309(a). 

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the bilateral hands and feet must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral hands and feet is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


